Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed March 10, 2022 is acknowledged. ClaIms 2 and 8-13 are deleted. Claim 1 is amended. Claims 5-7 are withdrawn. 

2.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20210204) is/are removed.

3.	Since the elected species is free of prior art, Examiner has reconsidered any restriction requirement regarding the instant application and has decided to give an action on the merits for Claims 5-7. Now, Claims 1 and 3-7 are pending.

Allowable Subject Matter
4.	Claims 1 and 3-7 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Tanaka (US 4 680 366).

	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where R is -CH2-CH(OH)-CH2-O-(C2H4O)21(C3H6O)21C8H17. (col. 6, lines 18-49) However, Tanaka does not teach or fairly suggest the presently claimed component (C).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 17, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765